DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 3/8/21, Claims 1, 6, 17, 19, 24 are amended, claims 5, 10, 21-22 are cancelled, and claims 17-20, 23 are withdrawn.
Claim Rejections - 35 USC § 112
2.	the previous rejection of Claims 1 -16, 24-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-16, 24-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VERSTREKEN et al. (US. 20150051650).
VERSTREKEN discloses a patient-specific system for performing an osteotomy on a bone of a patient along a predetermined osteotomy cut plane, the system comprising: a first part 10, fig. 1 comprising: at least one contact surface configured to conform to at least one portion of the bone such that when the at least one contact surface is positioned on the at least one portion of the bone, movement of the first part is substantially restricted with respect to the bone fig. 1; and a plurality of 
osteosynthesis plate further implant comprises a first aperture and a second aperture 5, wherein each of the first aperture and the second aperture is configured to receive an implant fixation element 6, wherein the at least one functional element comprises a 
aperture are separated by a first distance fig. 3, and wherein a first drill guide corresponding to the first aperture and a second drill guide corresponding to the second aperture are separated by a second distance fig. 1, wherein the first distance is different than the second distance, wherein the first aperture is associated with a first bone position that is on a first side of the osteotomy cut plane and wherein the second aperture is associated with a second bone position that is on a second side of the osteotomy cut plane, the first side being opposite the second side fig. 4, wherein the implant fixation element comprises a screw 6, fig. 3, wherein the at least one functional element comprises a cut-guiding surface fig. 1, wherein the at least one functional element comprises one or more radiopaque elements (paragraph 68),  wherein the first part comprises tapered edges fig. 1, wherein the first part conforms to a profile between 1 to 3 mm fig. 1,  wherein the second part does not extend beyond the plurality of apertures and the at least one functional element by more than a threshold amount, the threshold amount being 3 mm fig. 1, wherein the first part comprises flexible portions for removing the first part from the bone with the reference pins placed in the plurality of guiding elements fig. 1, paragraph 98.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775